Exhibit 10.4

 

EXECUTION COPY

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) dated as of
March 19, 2008 by and between Superior Essex Inc. (the “Company”) and Justin F.
Deedy, Jr. (“Executive”).

 

The Company and Executive entered into that certain Employment Agreement dated
as of March 15, 2004, as amended and restated on March 10, 2006 (the “Original
Agreement”).  The Company and Executive desire to amend and restate the Original
Agreement as set forth herein.

 

THEREFORE, in consideration of the premises and mutual covenants herein and for
other good and valuable consideration, the Company and Executive amend and
restate the Original Agreement as follows:

 


1.             TERM OF EMPLOYMENT.  SUBJECT TO THE PROVISIONS OF SECTION 8 OF
THIS AGREEMENT, EXECUTIVE SHALL CONTINUE TO BE EMPLOYED BY THE COMPANY FOR A
PERIOD COMMENCING ON JANUARY 1, 2004 AND ENDING ON DECEMBER 31, 2006 (THE
“EMPLOYMENT TERM”) ON THE TERMS AND SUBJECT TO THE CONDITIONS SET FORTH IN THIS
AGREEMENT; PROVIDED, HOWEVER, THAT COMMENCING WITH DECEMBER 31, 2006 AND ON EACH
ANNIVERSARY THEREOF (EACH AN “EXTENSION DATE”), THE EMPLOYMENT TERM SHALL BE
AUTOMATICALLY EXTENDED FOR AN ADDITIONAL ONE-YEAR PERIOD, UNLESS THE COMPANY OR
EXECUTIVE PROVIDES THE OTHER PARTY HERETO 90 DAYS PRIOR WRITTEN NOTICE BEFORE
THE NEXT EXTENSION DATE THAT THE EMPLOYMENT TERM SHALL NOT BE SO EXTENDED.  THE
OCCURRENCE OF A CHANGE IN CONTROL (AS DEFINED IN THE SUPERIOR ESSEX INC. AMENDED
AND RESTATED 2005 INCENTIVE PLAN) SHALL NOT AFFECT THE TERM OF THIS AGREEMENT.


 


2.             POSITION.


 


A.             DURING THE EMPLOYMENT TERM, EXECUTIVE SHALL SERVE AS AN EXECUTIVE
VICE PRESIDENT OF THE COMPANY AND THE PRESIDENT OF SUPERIOR ESSEX COMMUNICATIONS
LP.  IN SUCH POSITION, EXECUTIVE SHALL HAVE SUCH DUTIES AND AUTHORITY,
CONSISTENT WITH SUCH POSITION WITH THE COMPANY, AS SHALL BE DETERMINED FROM TIME
TO TIME BY THE BOARD OF DIRECTORS OF THE COMPANY (THE “BOARD”) OR THE CHIEF
EXECUTIVE OF THE COMPANY.  EXECUTIVE SHALL REPORT DIRECTLY TO THE CHIEF
EXECUTIVE OFFICER OF THE COMPANY.


 


B.             DURING THE EMPLOYMENT TERM, EXECUTIVE WILL DEVOTE EXECUTIVE’S
FULL BUSINESS TIME AND BEST EFFORTS TO THE PERFORMANCE OF EXECUTIVE’S DUTIES
HEREUNDER AND WILL NOT ENGAGE IN ANY OTHER BUSINESS, PROFESSION OR OCCUPATION
FOR COMPENSATION OR OTHERWISE WHICH WOULD CONFLICT OR INTERFERE, IN ANY
SIGNIFICANT RESPECT, WITH THE RENDITION OF SUCH SERVICES EITHER DIRECTLY OR
INDIRECTLY, WITHOUT THE PRIOR WRITTEN CONSENT OF THE BOARD.  NOTWITHSTANDING THE
FOREGOING, EXECUTIVE MAY, WITHOUT THE PRIOR APPROVAL OF THE BOARD, (I) MAKE AND
MANAGE PERSONAL BUSINESS INVESTMENTS OF EXECUTIVE’S CHOICE, SUBJECT TO THE PRIOR
WRITTEN CONSENT OF THE BOARD IF ANY SUCH INVESTMENT IS BEYOND MERELY BUYING AND
SELLING IN THE ORDINARY COURSE (AND, IN SO DOING, MAY SERVE AS AN OFFICER,
DIRECTOR, AGENT OR EMPLOYEE OF ENTITIES AND BUSINESS ENTERPRISES THAT ARE
RELATED TO SUCH PERSONAL INVESTMENTS) AND (II) SERVE IN ANY CAPACITY WITH ANY
CIVIC,

 

--------------------------------------------------------------------------------



 


EDUCATIONAL OR CHARITABLE ORGANIZATION OR ANY GOVERNMENTAL ENTITY OR TRADE
ASSOCIATION; PROVIDED THAT IN EACH CASE, AND IN THE AGGREGATE, SUCH ACTIVITIES
DO NOT CONFLICT OR INTERFERE, IN ANY SIGNIFICANT RESPECT, WITH THE PERFORMANCE
OF EXECUTIVE’S DUTIES HEREUNDER OR CONFLICT WITH SECTION 9. THE COMPANY HEREBY
ACKNOWLEDGES THAT EXECUTIVE SHALL BE ENTITLED TO CONTINUE THE ACTIVITIES LISTED
ON EXHIBIT A ATTACHED HERETO, PROVIDED THAT SUCH SERVICE DOES NOT, IN THE
FUTURE, CONFLICT OR INTERFERE, IN ANY SIGNIFICANT RESPECT, WITH THE PERFORMANCE
OF EXECUTIVE’S DUTIES HEREUNDER OR CONFLICT WITH SECTION 9.


 


C.             NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION 2,
EXECUTIVE AGREES TO SERVE WITHOUT ADDITIONAL COMPENSATION, IF ELECTED OR
APPOINTED THERETO, AS A DIRECTOR OF THE COMPANY AND ANY OF ITS SUBSIDIARIES AND
IN ONE OR MORE EXECUTIVE OFFICES OF ANY OF THE COMPANY’S SUBSIDIARIES, PROVIDED
THAT EXECUTIVE IS INDEMNIFIED FOR SERVING IN ANY AND ALL SUCH CAPACITIES.


 


3.             BASE SALARY.  DURING THE EMPLOYMENT TERM, THE COMPANY SHALL PAY
EXECUTIVE A BASE SALARY AT THE ANNUAL RATE OF $375,000 (EFFECTIVE AS OF APRIL 1,
2008), PAYABLE IN REGULAR INSTALLMENTS IN ACCORDANCE WITH THE COMPANY’S USUAL
PAYMENT PRACTICES (BUT NOT LESS OFTEN THAN MONTHLY).  EXECUTIVE’S BASE SALARY
SHALL BE REVIEWED ANNUALLY BY THE BOARD, AND EXECUTIVE SHALL BE ENTITLED TO SUCH
INCREASES IN THE BASE SALARY, IF ANY, AS MAY BE DETERMINED FROM TIME TO TIME IN
THE SOLE DISCRETION OF THE BOARD.  ONCE INCREASED, SUCH BASE SALARY SHALL NOT BE
DECREASED AND NO INCREASE SHALL SERVE TO LIMIT OR REDUCE ANY OTHER OBLIGATION TO
EXECUTIVE UNDER THIS AGREEMENT.  EXECUTIVE’S ANNUAL BASE SALARY, AS IN EFFECT
FROM TIME TO TIME, IS HEREINAFTER REFERRED TO AS THE “BASE SALARY”.


 


4.             ANNUAL BONUS.  WITH RESPECT TO EACH FISCAL YEAR ENDING DURING THE
EMPLOYMENT TERM, EXECUTIVE SHALL BE ELIGIBLE TO EARN AN ANNUAL BONUS AWARD (AN
“ANNUAL BONUS”) BASED UPON THE ACHIEVEMENT OF CERTAIN PERFORMANCE TARGETS, AS
REASONABLY ESTABLISHED BY THE BOARD IN GOOD FAITH, AFTER CONSULTATION WITH
EXECUTIVE; PROVIDED, HOWEVER, THAT EXECUTIVE SHALL HAVE A TARGET ANNUAL BONUS OF
60% OF THE BASE SALARY, SUBJECT TO EXECUTIVE’S ACHIEVEMENT OF SUCH PERFORMANCE
TARGETS.


 


5.             EQUITY ARRANGEMENTS.  [INTENTIONALLY OMITTED]


 


6.             EMPLOYEE BENEFITS.  DURING THE EMPLOYMENT TERM, EXECUTIVE SHALL
BE ENTITLED TO PARTICIPATE IN THE COMPANY’S (OR ITS AFFILIATES’) EMPLOYEE
BENEFIT PLANS, PROGRAMS AND ARRANGEMENTS AS IN EFFECT FROM TIME TO TIME
(COLLECTIVELY, THE “EMPLOYEE BENEFITS”), ON THE SAME BASIS AS THOSE BENEFITS
GENERALLY ARE MADE AVAILABLE TO OTHER SENIOR EXECUTIVES OF THE COMPANY,
COMMENSURATE WITH EXECUTIVE’S POSITION WITH THE COMPANY.  SUCH BENEFITS SHALL
INCLUDE, BUT NOT BE LIMITED TO, THE SUPERIOR ESSEX INC. AMENDED AND RESTATED
SENIOR EXECUTIVE RETIREMENT PLAN (THE “SERP”) EFFECTIVE APRIL 1, 2008, OR
ANOTHER PLAN PROVIDING MATERIALLY THE SAME BENEFITS AS THE SERP.  THE ACCRUAL
RATE APPLICABLE TO EXECUTIVE SHALL BE REDUCED TO 1.5% EFFECTIVE JANUARY 1,
2009.  IN CONSIDERATION OF SUCH REDUCTION AND OTHER CHANGES REFLECTED IN THE
SERP, EXECUTIVE SHALL BE ENTITLED TO RECEIVE SHARES OF RESTRICTED STOCK
DESCRIBED IN EXHIBIT B ON APRIL 1, 2008.

 

2

--------------------------------------------------------------------------------



 


7.             BUSINESS EXPENSES AND PERQUISITES.


 


A.             BUSINESS AND OTHER EXPENSES.  DURING THE EMPLOYMENT TERM,
REASONABLE BUSINESS EXPENSES INCURRED BY EXECUTIVE IN THE PERFORMANCE OF
EXECUTIVE’S DUTIES HEREUNDER SHALL BE REIMBURSED BY THE COMPANY IN ACCORDANCE
WITH COMPANY POLICIES.


 


B.             PERQUISITES.  WHILE EMPLOYED HEREUNDER, EXECUTIVE SHALL BE
ENTITLED TO (I) ANY PERQUISITES THAT GENERALLY ARE MADE AVAILABLE TO OTHER
SENIOR EXECUTIVES OF THE COMPANY AND (II) THOSE PERQUISITES SET FORTH ON
EXHIBIT C ATTACHED HERETO.


 


8.             TERMINATION.  THE EMPLOYMENT TERM AND EXECUTIVE’S EMPLOYMENT
HEREUNDER MAY BE TERMINATED BY EITHER PARTY AT ANY TIME AND FOR ANY REASON IN
THE MANNER PROVIDED HEREIN.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, THE PROVISIONS OF THIS SECTION 8 SHALL EXCLUSIVELY GOVERN EXECUTIVE’S
RIGHTS UPON TERMINATION OF EMPLOYMENT WITH THE COMPANY AND ITS AFFILIATES. 
SUBJECT TO SECTION 12(H) HEREOF, WHENEVER THIS AGREEMENT PROVIDES FOR THE
PAYMENT OF A LUMP SUM BENEFIT FOLLOWING TERMINATION OF EMPLOYMENT, SUCH PAYMENT
SHALL BE MADE WITHIN 30 DAYS AFTER THE EMPLOYMENT TERMINATION DATE, SUBJECT TO
THE EXECUTION AND NON-REVOCATION OF THE RELEASE REFERRED TO IN SECTION 8(H).


 


A.             BY THE COMPANY FOR CAUSE OR RESIGNATION BY EXECUTIVE WITHOUT GOOD
REASON.


 


(I)             THE EMPLOYMENT TERM AND EXECUTIVE’S EMPLOYMENT HEREUNDER MAY BE
TERMINATED BY THE COMPANY FOR CAUSE AND SHALL TERMINATE AUTOMATICALLY UPON
EXECUTIVE’S RESIGNATION WITHOUT GOOD REASON; PROVIDED, HOWEVER, THAT EXECUTIVE
WILL BE REQUIRED TO GIVE THE COMPANY AT LEAST 30 DAYS ADVANCE WRITTEN NOTICE OF
A RESIGNATION WITHOUT GOOD REASON.


 


(II)            FOR PURPOSES OF THIS AGREEMENT, “CAUSE” SHALL MEAN
(A) EXECUTIVE’S CONTINUED WILLFUL FAILURE TO PERFORM SUBSTANTIALLY EXECUTIVE’S
DUTIES HEREUNDER (OTHER THAN AS A RESULT OF TOTAL OR PARTIAL INCAPACITY DUE TO
PHYSICAL OR MENTAL ILLNESS) FOLLOWING WRITTEN NOTICE BY THE COMPANY TO EXECUTIVE
OF SUCH FAILURE, (B) DISHONESTY IN THE PERFORMANCE OF EXECUTIVE’S DUTIES
HEREUNDER WHICH IS INJURIOUS (OTHER THAN IN SOME IMMATERIAL OR DE MINIMIS
RESPECT) TO THE FINANCIAL CONDITION OR BUSINESS REPUTATION OF THE COMPANY OR ANY
OF ITS AFFILIATES, (C) EXECUTIVE’S CONVICTION OF, OR PLEA OF GUILTY OR NOLO
CONTENDERE TO, A CRIME CONSTITUTING (Y) A FELONY UNDER THE LAWS OF THE UNITED
STATES OR ANY STATE THEREOF OR (Z) A MISDEMEANOR INVOLVING MISCONDUCT BY
EXECUTIVE IN HIS PERSONAL OR PROFESSIONAL CONDUCT PUNISHABLE BY IMPRISONMENT OF
MORE THAN THREE DAYS OR A FINE IN EXCESS OF $5,000 (OTHER THAN A TRAFFIC
VIOLATION), WHICH IS REASONABLY LIKELY TO DAMAGE THE BUSINESS, PROSPECTS OR
REPUTATION OF THE COMPANY OR ANY OF ITS AFFILIATES IN ANY RESPECT,
(D) EXECUTIVE’S WILLFUL MALFEASANCE OR WILLFUL MISCONDUCT IN CONNECTION WITH
EXECUTIVE’S DUTIES HEREUNDER OR ANY ACT OR OMISSION IS INJURIOUS (OTHER THAN IN
SOME IMMATERIAL OR DE MINIMIS RESPECT) TO THE FINANCIAL CONDITION OR BUSINESS
REPUTATION OF THE COMPANY OR ANY OF ITS AFFILIATES OR (E) EXECUTIVE’S BREACH OF
THE PROVISIONS OF SECTION 9 OR 10 OF THIS AGREEMENT (OTHER THAN A BREACH WHICH
IS INSUBSTANTIAL AND INSIGNIFICANT, TAKING INTO ACCOUNT ALL OF THE
CIRCUMSTANCES); PROVIDED, HOWEVER, THAT ANY EVENT DESCRIBED IN CLAUSES (A),
(B) AND (D) OF THIS SECTION 8(A)(II) SHALL CONSTITUTE CAUSE ONLY IF EXECUTIVE
FAILS TO CURE SUCH EVENT, TO THE REASONABLE SATISFACTION OF THE BOARD, WITHIN 10
DAYS AFTER RECEIPT FROM THE COMPANY OF WRITTEN NOTICE OF THE EVENT WHICH
CONSTITUTES CAUSE.

 

3

--------------------------------------------------------------------------------



 


(III)           IF EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE COMPANY FOR CAUSE
OR IF EXECUTIVE RESIGNS WITHOUT GOOD REASON, EXECUTIVE SHALL BE ENTITLED TO
RECEIVE:


 

(A)          THE BASE SALARY THROUGH THE DATE OF TERMINATION;

 

(B)           ANY ANNUAL BONUS EARNED BUT UNPAID AS OF THE DATE OF TERMINATION
FOR ANY PREVIOUSLY COMPLETED FISCAL YEAR;

 

(C)           REIMBURSEMENT FOR ANY UNREIMBURSED BUSINESS EXPENSES PROPERLY
INCURRED BY EXECUTIVE IN ACCORDANCE WITH COMPANY POLICY PRIOR TO THE DATE OF
EXECUTIVE’S TERMINATION; AND

 

(D)           SUCH EMPLOYEE BENEFITS, IF ANY, AS TO WHICH EXECUTIVE MAY BE
ENTITLED UNDER THE EMPLOYEE BENEFIT PLANS OF THE COMPANY OR ANY OF ITS
AFFILIATES, INCLUDING, WITHOUT LIMITATION, ANY VESTED ACCRUED BENEFIT UNDER THE
SERP (THE AMOUNTS DESCRIBED IN CLAUSES (A) THROUGH (D) HEREOF BEING REFERRED TO
AS THE “ACCRUED RIGHTS”).

 

Following such termination of Executive’s employment by the Company for Cause or
resignation by Executive without Good Reason, except as set forth in this
Section 8(a)(iii), Section 8(d) or Sections 12(h), (l), (n) and (o), Executive
shall have no further rights to any compensation or any other benefits under
this Agreement.  Executive’s rights with respect to any equity awards in the
case of his termination by the Company for Cause or his resignation without Good
Reason shall be as provided in the applicable equity award agreements and the
plan under which such awards were granted.

 


B.             DISABILITY OR DEATH.


 


(I)             THE EMPLOYMENT TERM AND EXECUTIVE’S EMPLOYMENT HEREUNDER SHALL
TERMINATE UPON EXECUTIVE’S DEATH AND MAY BE TERMINATED BY THE COMPANY IF
EXECUTIVE BECOMES PHYSICALLY OR MENTALLY INCAPACITATED AND IS THEREFORE
REASONABLY LIKELY TO BE UNABLE FOR A PERIOD OF SIX CONSECUTIVE MONTHS OR FOR AN
AGGREGATE OF NINE MONTHS IN ANY TWELVE CONSECUTIVE MONTH PERIOD TO PERFORM
EXECUTIVE’S MATERIAL DUTIES (SUCH INCAPACITY IS HEREINAFTER REFERRED TO AS
“DISABILITY”).  ANY QUESTION AS TO THE EXISTENCE OF THE DISABILITY OF EXECUTIVE
AS TO WHICH EXECUTIVE AND THE COMPANY CANNOT AGREE SHALL BE DETERMINED IN
WRITING BY A QUALIFIED INDEPENDENT PHYSICIAN MUTUALLY ACCEPTABLE TO EXECUTIVE
AND THE COMPANY.  IF EXECUTIVE AND THE COMPANY CANNOT AGREE AS TO A QUALIFIED
INDEPENDENT PHYSICIAN, EACH SHALL APPOINT SUCH A PHYSICIAN AND THOSE TWO
PHYSICIANS SHALL SELECT A THIRD WHO SHALL MAKE SUCH DETERMINATION IN WRITING. 
THE DETERMINATION OF DISABILITY MADE IN WRITING TO THE COMPANY AND EXECUTIVE
SHALL BE FINAL AND CONCLUSIVE FOR ALL PURPOSES OF THE AGREEMENT.


 


(II)            UPON TERMINATION OF EXECUTIVE’S EMPLOYMENT HEREUNDER FOR
DISABILITY OR DEATH, EXECUTIVE OR EXECUTIVE’S ESTATE (AS THE CASE MAY BE) SHALL
BE ENTITLED TO RECEIVE:


 


(A)          THE ACCRUED RIGHTS; AND


 


(B)           AN ANNUAL BONUS FOR THE FISCAL YEAR IN WHICH EXECUTIVE’S
TERMINATION OCCURS, PAYABLE IN A LUMP SUM PAYMENT, EQUAL TO THE GREATER OF (I) A
PRO-RATA PORTION OF EXECUTIVE’S TARGET ANNUAL BONUS FOR SUCH YEAR (DETERMINED BY
MULTIPLYING THE TARGET

 

4

--------------------------------------------------------------------------------



 


ANNUAL BONUS BY A FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER OF DAYS DURING
THE PERFORMANCE YEAR THAT EXECUTIVE IS EMPLOYED BY THE COMPANY AND THE
DENOMINATOR OF WHICH IS 365), OR (II) SUCH OTHER AMOUNT AS MAY BE PROVIDED IN
THE COMPANY’S ANNUAL BONUS PLAN FOR THE FISCAL YEAR IN WHICH EXECUTIVE’S
TERMINATION OCCURS.


 

Following Executive’s termination of employment due to death or Disability,
except as set forth in this Section 8(b)(ii), Section 8(d) or Sections 12(h),
(l), (n) and (o), Executive shall have no further rights to any compensation or
any other benefits under this Agreement.  Executive’s rights with respect to any
equity awards in the case of his termination of employment due to death or
Disability shall be as provided in the applicable equity award agreements and
the plan under which such awards were granted.

 


C.             BY THE COMPANY WITHOUT CAUSE OR RESIGNATION BY EXECUTIVE FOR GOOD
REASON.


 


(I)             THE EMPLOYMENT TERM AND EXECUTIVE’S EMPLOYMENT HEREUNDER MAY BE
TERMINATED BY THE COMPANY WITHOUT CAUSE (OTHER THAN BY REASON OF DEATH OR
DISABILITY) OR BY EXECUTIVE’S RESIGNATION FOR GOOD REASON.


 


(II)            FOR PURPOSES OF THIS AGREEMENT, “GOOD REASON” SHALL MEAN,
WITHOUT EXECUTIVE’S WRITTEN CONSENT, (A) A REDUCTION IN EXECUTIVE’S BASE SALARY
AS THEN IN EFFECT, (B) A REDUCTION IN EXECUTIVE’S TARGET ANNUAL BONUS TO LESS
THAN 60% OF THE BASE SALARY OR A MATERIAL REDUCTION BY THE COMPANY OF EMPLOYEE
BENEFITS TO WHICH EXECUTIVE IS ENTITLED (OTHER THAN AN OVERALL REDUCTION IN
BENEFITS THAT AFFECTS SUBSTANTIALLY ALL FULL-TIME EMPLOYEES OF THE COMPANY AND
ITS AFFILIATES), (C) EXECUTIVE’S REMOVAL FROM THE POSITION OF EXECUTIVE VICE
PRESIDENT OF THE COMPANY OR PRESIDENT OF SUPERIOR ESSEX COMMUNICATIONS LLC,
(D) A MATERIAL ADVERSE CHANGE IN EXECUTIVE’S AUTHORITY, DUTIES AND
RESPONSIBILITIES OR REPORTING LINES, (E) A RELOCATION OF EXECUTIVE’S PRINCIPAL
PLACE OF EMPLOYMENT WITH THE COMPANY OF MORE THAN 35 MILES FROM EXECUTIVE’S THEN
CURRENT WORK LOCATION, (F) THE COMPANY’S FAILURE TO PAY AMOUNTS TO WHICH
EXECUTIVE IS ENTITLED UNDER THIS AGREEMENT, OR (G) THE COMPANY’S GIVING WRITTEN
NOTICE THAT IT ELECTS NOT TO EXTEND THE EMPLOYMENT TERM PURSUANT TO SECTION 1 OF
THIS AGREEMENT (BUT THIS CLAUSE (G) SHALL APPLY ONLY IF EXECUTIVE WOULD BE LESS
THAN AGE 62 AT THE END OF THE EMPLOYMENT TERM); PROVIDED THAT ANY EVENT
DESCRIBED IN CLAUSES (A) THROUGH (F) ABOVE SHALL CONSTITUTE GOOD REASON ONLY IF
THE COMPANY FAILS TO CURE SUCH EVENT WITHIN 30 DAYS AFTER RECEIPT FROM EXECUTIVE
OF WRITTEN NOTICE OF THE EVENT WHICH CONSTITUTES GOOD REASON; PROVIDED, FURTHER,
THAT GOOD REASON SHALL CEASE TO EXIST FOR AN EVENT DESCRIBED IN CLAUSES
(A) THROUGH (F) ABOVE ON THE 60TH DAY FOLLOWING THE LATER OF ITS OCCURRENCE OR
EXECUTIVE’S KNOWLEDGE THEREOF, UNLESS EXECUTIVE HAS GIVEN THE COMPANY WRITTEN
NOTICE THEREOF PRIOR TO SUCH DATE.


 


(III)           OTHER THAN AS PROVIDED IN SECTION 8(C)(IV) BELOW, IF EXECUTIVE’S
EMPLOYMENT IS TERMINATED BY THE COMPANY WITHOUT CAUSE (OTHER THAN BY REASON OF
DEATH OR DISABILITY) OR IF EXECUTIVE RESIGNS FOR GOOD REASON, EXECUTIVE SHALL BE
ENTITLED TO RECEIVE:


 

(A)         THE ACCRUED RIGHTS;

 

(B)          A LUMP SUM SEVERANCE PAYMENT EQUAL TO ONE (THE “SEVERANCE FACTOR”)
TIMES THE SUM OF (I) EXECUTIVE’S THEN BASE SALARY, PLUS (II) EXECUTIVE’S TARGET
ANNUAL

 

5

--------------------------------------------------------------------------------


 

BONUS FOR THE FISCAL YEAR IN WHICH EXECUTIVE’S TERMINATION PURSUANT TO THIS
SECTION 8(C)(III) OCCURRED; PROVIDED THAT THE AMOUNT DESCRIBED IN THIS CLAUSE
(B) SHALL BE IN LIEU OF ANY OTHER CASH SEVERANCE PAYABLE TO EXECUTIVE UNDER ANY
OTHER PLANS, PROGRAMS OR ARRANGEMENTS OF THE COMPANY OR ITS AFFILIATES (BUT
EXCLUDING THE SERP) UP TO THE AMOUNT DESCRIBED IN THIS CLAUSE (B);

 

(C)           SUBJECT TO EXECUTIVE’S CONTINUED COMPLIANCE WITH THE PROVISIONS OF
SECTIONS 9 AND 10 OF THIS AGREEMENT (OTHER THAN A BREACH THAT IS INSUBSTANTIAL
AND INSIGNIFICANT, TAKING INTO ACCOUNT ALL OF THE CIRCUMSTANCES), FOR A PERIOD
OF 12 MONTHS FOLLOWING THE DATE OF SUCH TERMINATION (THE “WELFARE BENEFITS
CONTINUATION PERIOD”), CONTINUED PARTICIPATION IN THE HEALTH AND WELFARE PLANS
MAINTAINED BY THE COMPANY OR ANY OF ITS AFFILIATES AS IN EFFECT FROM TIME TO
TIME DURING THE WELFARE BENEFITS CONTINUATION PERIOD, ON THE SAME BASIS AS THE
COMPANY AND ITS AFFILIATES PROVIDES SUCH PLANS FOR ITS THEN ACTIVELY EMPLOYED
EXECUTIVES (WHICH MAY INCLUDE, WITHOUT LIMITATION, MEDICAL, DENTAL, DISABILITY
AND LIFE INSURANCE), AND THE COMPANY AND EXECUTIVE SHALL SHARE THE COSTS OF THE
CONTINUATION OF SUCH COVERAGE IN THE SAME PROPORTION AS SUCH COSTS WERE SHARED
IMMEDIATELY PRIOR TO EXECUTIVE’S TERMINATION; PROVIDED, HOWEVER, THAT (I) SUCH
PARTICIPATION SHALL TERMINATE, OR THE BENEFITS UNDER SUCH PLAN SHALL BE REDUCED,
IF AND TO THE EXTENT EXECUTIVE BECOMES COVERED (OR IS ELIGIBLE TO BECOME
COVERED) DURING SUCH PERIOD BY PLANS OF A SUBSEQUENT EMPLOYER OR OTHER ENTITY TO
WHICH EXECUTIVE PROVIDES SERVICES PROVIDING COMPARABLE BENEFITS OR IF EXECUTIVE
FAILS TO PAY ANY REQUIRED CONTRIBUTION OR PREMIUM, (II) DURING THE WELFARE
BENEFITS CONTINUATION PERIOD, THE BENEFITS PROVIDED IN ANY ONE CALENDAR YEAR
SHALL NOT AFFECT THE AMOUNT OF BENEFITS TO BE PROVIDED IN ANY OTHER CALENDAR
YEAR, AND (III) THE REIMBURSEMENT OF AN ELIGIBLE EXPENSE MUST BE MADE NO LATER
THAN DECEMBER 31 OF THE YEAR AFTER THE YEAR IN WHICH THE EXPENSE WAS INCURRED. 
SUCH COVERAGE SHALL BE CREDITED AGAINST THE TIME PERIOD THAT EXECUTIVE AND
EXECUTIVE’S DEPENDENTS ARE ENTITLED TO RECEIVE CONTINUED COVERAGE UNDER THE
CONSOLIDATED OMNIBUS BUDGET RECONCILIATION ACT OF 1985, AS AMENDED.  TO THE
EXTENT ANY BENEFITS DESCRIBED IN THIS SECTION 8(C)(III)(C) CANNOT BE PROVIDED
UNDER THE COMPANY’S WELFARE PLANS, THE COMPANY SHALL PAY TO EXECUTIVE A LUMP SUM
AMOUNT EQUAL TO THE AMOUNT THAT SUCH COVERAGE WOULD HAVE COST THE COMPANY FOR
THE REMAINDER OF THE WELFARE BENEFITS CONTINUATION PERIOD.  EXECUTIVE’S RIGHTS
PURSUANT TO THIS SECTION 8(C)(III)(C) SHALL NOT BE SUBJECT TO LIQUIDATION OR
EXCHANGE FOR ANOTHER BENEFIT; AND

 

(D)         THE COMPENSATION COMMITTEE OF THE COMPANY MAY, BUT NEED NOT, PROVIDE
THAT (I) ALL OR ANY PART OF EXECUTIVE’S UNVESTED STOCK OPTIONS THEN HELD BY
EXECUTIVE SHALL BECOME VESTED AND EXERCISABLE AS OF THE DATE OF TERMINATION AND
MAY CONTINUE TO BE EXERCISABLE FOR A DESIGNATED PERIOD OF TIME, BUT IN NO EVENT
TO EXCEED THE ORIGINAL FULL TERM OF THE OPTION; AND/OR THAT (II) ALL OR ANY PART
OF VESTING RESTRICTIONS ON OTHER OUTSTANDING EQUITY AWARDS, INCLUDING BUT NOT
LIMITED TO THE RESTRICTED SHARES DESCRIBED IN EXHIBIT B, THEN HELD BY EXECUTIVE
SHALL VEST AND CEASE TO BE RESTRICTED AS OF THE DATE OF TERMINATION.  SUCH
DECISION MAY BE BASED ON SUCH FACTORS, IF ANY, AS THE COMPENSATION COMMITTEE
SHALL DETERMINE, INCLUDING, BUT NOT LIMITED TO, THE COMPANY’S FINANCIAL
CONDITION AND MARKET CONDITIONS.  NOTWITHSTANDING THE FOREGOING, TO THE EXTENT
THAT ANY PORTION OF EXECUTIVE’S OUTSTANDING EQUITY AWARDS ARE SUBJECT TO MARKET
OR PERFORMANCE CRITERIA (OTHER THAN SERVICE REQUIREMENTS) AFFECTING VESTING OR
EXERCISABILITY AND SUCH

 

6

--------------------------------------------------------------------------------


 

MARKET OR PERFORMANCE CRITERIA HAVE BEEN SATISFIED AS OF THE DATE OF
TERMINATION, THAT PORTION OF THE AWARD SHALL BE DEEMED FULLY VESTED AS OF THE
DATE OF TERMINATION.

 

(IV)          IF EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE COMPANY WITHOUT
CAUSE (OTHER THAN BY REASON OF DEATH OR DISABILITY) OR IF EXECUTIVE RESIGNS FOR
GOOD REASON AT ANY TIME DURING THE PERIOD BEGINNING ON THE DATE OF A CHANGE IN
CONTROL (AS DEFINED IN THE SUPERIOR ESSEX INC. AMENDED AND RESTATED 2005
INCENTIVE PLAN) AND ENDING TWO YEARS AFTER THE DATE OF SUCH CHANGE IN CONTROL,
EXECUTIVE SHALL BE ENTITLED TO RECEIVE THE BENEFITS AS PROVIDED UNDER
SECTION 8(C)(III)(A), (B) AND (C), EXCEPT THAT THE WELFARE BENEFITS CONTINUATION
PERIOD AS DEFINED IN SECTION 8(C)(III)(C) SHALL BE 24 MONTHS, AND THE SEVERANCE
FACTOR FOR PURPOSES OF SECTION 8(C)(III)(B) SHALL BE TWO (2).

 

(v)           Following Executive’s termination of employment by the Company
without Cause (other than by reason of Executive’s death or Disability) or by
Executive’s resignation for Good Reason, except as set forth in this
Section 8(c), Section 8(d) or Sections 12(h), (l), (n) and (o), Executive shall
have no further rights to any compensation or any other benefits under this
Agreement.  Except as set forth herein, Executive’s rights with respect to any
equity awards in the case of his termination by the Company without Cause or his
resignation for Good Reason shall be as provided in the applicable equity award
agreements and the plan under which such awards were granted.

 


D.             EFFECT OF A CHANGE IN CONTROL ON EQUITY AWARDS.


 


(I)             ACCELERATED VESTING. IN ADDITION TO THE RIGHTS DESCRIBED ABOVE,
UPON THE OCCURRENCE OF A CHANGE IN CONTROL (AS DEFINED IN THE SUPERIOR ESSEX
INC. AMENDED AND RESTATED 2005 INCENTIVE PLAN), (A) ALL OF EXECUTIVE’S
OUTSTANDING STOCK OPTIONS AND ANY OTHER EQUITY AWARDS IN THE NATURE OF
APPRECIATION RIGHTS (COLLECTIVELY, “APPRECIATION RIGHTS”), SHALL BECOME FULLY
VESTED AND EXERCISABLE AS OF THE DATE OF THE CHANGE IN CONTROL, AND (B) ALL
TIME-BASED OR PERFORMANCE-BASED VESTING RESTRICTIONS ON EXECUTIVE’S OUTSTANDING
RESTRICTED STOCK, RESTRICTED STOCK UNITS AND OTHER EQUITY AWARDS (COLLECTIVELY,
“RESTRICTED RIGHTS”) SHALL LAPSE AS OF THE DATE OF THE CHANGE IN CONTROL.


 


(II)           SETTLEMENT OF AWARDS IN CERTAIN EVENTS.  THE FOLLOWING SHALL
APPLY ONLY UPON THE OCCURRENCE OF A CHANGE IN CONTROL IN WHICH THE CONSIDERATION
PAID TO COMPANY SHAREHOLDERS IS CONSIDERATION OTHER THAN SHARES IN THE RESULTING
OR SURVIVING ENTITY THAT ARE LISTED FOR TRADING ON A NATIONALLY RECOGNIZED
EXCHANGE.  IN SUCH EVENT, (A) ALL OF EXECUTIVE’S APPRECIATION RIGHTS SHALL VEST
AND BE CANCELLED SIMULTANEOUSLY WITH THE CHANGE IN CONTROL AND EXECUTIVE SHALL
BE ENTITLED TO RECEIVE THEREFOR THE SAME TRANSACTION CONSIDERATION AS IF HE WERE
A SHAREHOLDER OF THE COMPANY HOLDING THE NUMBER OF SHARES OF COMPANY COMMON
STOCK HAVING A FAIR MARKET VALUE, AS OF THE EFFECTIVE TIME OF THE CHANGE IN
CONTROL, EQUAL TO (X) THE EXCESS, IF ANY, OF THE VALUE OF THE CONSIDERATION PER
SHARE TO BE RECEIVED BY COMPANY SHAREHOLDERS IN SUCH CHANGE OF CONTROL, OVER THE
EXERCISE PRICE FOR SUCH APPRECIATION RIGHT, LESS (Y) APPLICABLE WITHHOLDING
TAXES; AND (B) ALL OF EXECUTIVE’S RESTRICTED RIGHTS SHALL VEST AND BE CANCELLED
SIMULTANEOUSLY WITH THE CHANGE IN CONTROL AND EXECUTIVE SHALL BE ENTITLED TO
RECEIVE THEREFOR THE SAME TRANSACTION CONSIDERATION AS IF HE WERE A SHAREHOLDER
OF THE COMPANY HOLDING THE NUMBER OF SHARES OF COMPANY COMMON STOCK HAVING A
FAIR MARKET VALUE, AS OF THE EFFECTIVE TIME OF THE CHANGE IN CONTROL, EQUAL TO
THE VALUE OF SUCH RESTRICTED RIGHTS, LESS APPLICABLE WITHHOLDING TAXES.

 

7

--------------------------------------------------------------------------------


 

e.             Expiration of Employment Term.  Unless the parties otherwise
agree in writing, continuation of Executive’s employment with the Company or any
affiliate beyond the expiration of the Employment Term shall be deemed an
employment at-will and shall not be deemed to extend any of the provisions of
this Agreement and Executive’s employment may thereafter be terminated at will
by either Executive or the Company (or affiliate); provided that the provisions
of Sections 9, 10, 11 and 12(n) of this Agreement shall survive any termination
of this Agreement or Executive’s termination of employment hereunder; and
provided further that if Executive shall have given notice of intent to resign
for Good Reason pursuant to clause 8(c)(ii)(G) as a result of the Company’s
election not to extend the Employment Term, the provisions of Section 8(c) and
Sections 12(h), (l) and (o) shall continue to apply with respect to such
resignation.

 


F.              NOTICE OF TERMINATION.  ANY PURPORTED TERMINATION OF EMPLOYMENT
BY THE COMPANY OR BY EXECUTIVE (OTHER THAN DUE TO EXECUTIVE’S DEATH) SHALL BE
COMMUNICATED BY NOTICE OF TERMINATION TO THE OTHER PARTY HERETO IN ACCORDANCE
WITH SECTION 12(I) HEREOF.  FOR PURPOSES OF THIS AGREEMENT, A “NOTICE OF
TERMINATION” SHALL MEAN A WRITTEN NOTICE WHICH SHALL INDICATE THE SPECIFIC
TERMINATION PROVISION IN THIS AGREEMENT RELIED UPON AND SHALL SET FORTH IN
REASONABLE DETAIL THE FACTS AND CIRCUMSTANCES CLAIMED TO PROVIDE A BASIS FOR
TERMINATION OF EMPLOYMENT UNDER THE PROVISION SO INDICATED.


 


G.             BOARD/COMMITTEE RESIGNATION.  UPON TERMINATION OF EXECUTIVE’S
EMPLOYMENT FOR ANY REASON, EXECUTIVE SHALL BE DEEMED TO HAVE RESIGNED, AS OF THE
DATE OF SUCH TERMINATION AND TO THE EXTENT APPLICABLE, FROM THE BOARD OF
DIRECTORS (AND ANY COMMITTEES THEREOF) OF THE COMPANY OR ITS AFFILIATES. 
EXECUTIVE AGREES TO EXECUTE ANY DOCUMENTATION REASONABLY REQUESTED BY THE
COMPANY TO EVIDENCE SUCH RESIGNATION, BUT EXECUTIVE’S FAILURE TO COMPLY SHALL
NOT AFFECT THE RESIGNATION, WHICH IS AUTOMATIC.


 


H.             EXECUTION OF RELEASE OF ALL CLAIMS.  UPON TERMINATION OF
EXECUTIVE’S EMPLOYMENT FOR ANY REASON, EXECUTIVE AGREES TO EXECUTE A RELEASE OF
ALL CLAIMS AGAINST THE COMPANY AND ITS SHAREHOLDERS, AND ANY OF THEIR RESPECTIVE
SUBSIDIARIES, AFFILIATES, SHAREHOLDERS, PARTNERS, DIRECTORS, OFFICERS, EMPLOYEES
AND AGENTS (THE “PROTECTED GROUP”), SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS
EXHIBIT D.  NOTWITHSTANDING ANYTHING SET FORTH IN THIS AGREEMENT TO THE
CONTRARY, UPON TERMINATION OF EXECUTIVE’S EMPLOYMENT FOR ANY REASON, EXECUTIVE
SHALL NOT RECEIVE ANY PAYMENTS OR BENEFITS TO WHICH EXECUTIVE MAY BE ENTITLED
HEREUNDER (OTHER THAN THOSE WHICH BY LAW CANNOT BE SUBJECT TO THE EXECUTION OF A
RELEASE) IF EXECUTIVE FAILS TO EXECUTE SUCH A RELEASE OR REVOKES SUCH RELEASE.


 


I.              RECOUPMENT POLICY.  EXECUTIVE ACKNOWLEDGES AND AGREES THAT ANY
INCENTIVE COMPENSATION HE RECEIVES FROM THE COMPANY, PURSUANT TO AN INCENTIVE
PROGRAM OF THE COMPANY BECOMING EFFECTIVE ON OR AFTER JANUARY 1, 2008, WILL BE
SUBJECT TO RECOUPMENT PURSUANT TO THE TERMS OF THAT CERTAIN INCENTIVE
COMPENSATION RECOUPMENT POLICY ADOPTED BY THE COMPENSATION COMMITTEE OF THE
BOARD ON MARCH 6, 2008, OR ANY REPLACEMENT POLICY OR POLICIES ADOPTED BY THE
BOARD OR THE COMPENSATION COMMITTEE SETTING FORTH STANDARDS FOR SEEKING THE
RETURN (RECOUPMENT) FROM EXECUTIVE OFFICERS OF INCENTIVE PAYMENTS IF SUCH
PAYMENTS WERE INFLATED DUE TO FINANCIAL RESULTS THAT ARE LATER RESTATED;
PROVIDED THAT ANY SUCH REPLACEMENT POLICY THAT WOULD HAVE A MATERIAL ADVERSE
AFFECT ON EXECUTIVE SHALL ONLY BE EFFECTIVE PROSPECTIVELY.

 

8

--------------------------------------------------------------------------------



 


9.              NON-COMPETITION.


 


A.             EXECUTIVE ACKNOWLEDGES AND RECOGNIZES THE HIGHLY COMPETITIVE
NATURE OF THE BUSINESSES OF THE COMPANY AND ITS AFFILIATES AND ACCORDINGLY
AGREES AS FOLLOWS:


 


(I)             DURING THE EMPLOYMENT TERM AND, FOR A PERIOD OF TWELVE MONTHS
FOLLOWING THE DATE EXECUTIVE CEASES TO BE EMPLOYED BY THE COMPANY FOR ANY REASON
(THE “RESTRICTED PERIOD”), EXECUTIVE WILL NOT, WHETHER ON EXECUTIVE’S OWN BEHALF
OR ON BEHALF OF OR IN CONJUNCTION WITH ANY PERSON, FIRM, PARTNERSHIP, JOINT
VENTURE, ASSOCIATION, CORPORATION OR OTHER BUSINESS ORGANIZATION, ENTITY OR
ENTERPRISE WHATSOEVER (“PERSON”), DIRECTLY OR INDIRECTLY SOLICIT OR ASSIST IN
SOLICITING IN COMPETITION WITH THE COMPANY OR ITS AFFILIATES, THE WIRE OR CABLE
BUSINESS OF ANY CLIENT OR PROSPECTIVE CLIENT:


 

(A)          WITH WHOM EXECUTIVE HAD PERSONAL CONTACT OR DEALINGS ON BEHALF OF
THE COMPANY OR ITS AFFILIATES DURING THE ONE YEAR PERIOD PRECEDING EXECUTIVE’S
TERMINATION OF EMPLOYMENT;

 

(B)           WITH WHOM EMPLOYEES REPORTING TO EXECUTIVE HAVE HAD PERSONAL
CONTACT OR DEALINGS ON BEHALF OF THE COMPANY OR ITS AFFILIATES DURING THE ONE
YEAR PERIOD IMMEDIATELY PRECEDING EXECUTIVE’S TERMINATION OF EMPLOYMENT; OR

 

(C)           FOR WHOM EXECUTIVE HAD DIRECT OR INDIRECT RESPONSIBILITY DURING
THE ONE-YEAR PERIOD IMMEDIATELY PRECEDING EXECUTIVE’S TERMINATION OF EMPLOYMENT.

 


(II)            DURING THE RESTRICTED PERIOD, EXECUTIVE WILL NOT DIRECTLY OR
INDIRECTLY:


 

(A)          ENGAGE IN ANY BUSINESS THAT MANUFACTURES OR DISTRIBUTES WIRE OR
CABLE IN COMPETITION WITH THE COMPANY OR ITS AFFILIATES IN ANY GEOGRAPHICAL AREA
THAT IS WITHIN 100 MILES OF ANY GEOGRAPHICAL AREA WHERE THE COMPANY OR ITS
AFFILIATES MANUFACTURES OR DISTRIBUTES WIRE OR CABLE (A “COMPETITIVE BUSINESS”);

 

(B)           ENTER THE EMPLOY OF, OR RENDER ANY SERVICES TO, ANY PERSON (OR ANY
DIVISION OR CONTROLLED OR CONTROLLING AFFILIATE OF ANY PERSON) WHO OR WHICH
ENGAGES IN A COMPETITIVE BUSINESS;

 

(C)           ACQUIRE A FINANCIAL INTEREST IN, OR OTHERWISE BECOME ACTIVELY
INVOLVED WITH, ANY COMPETITIVE BUSINESS, DIRECTLY OR INDIRECTLY, AS AN
INDIVIDUAL, PARTNER, SHAREHOLDER, OFFICER, DIRECTOR, PRINCIPAL, AGENT, TRUSTEE
OR CONSULTANT; OR

 

(D)           INTERFERE WITH, OR ATTEMPT TO INTERFERE WITH, BUSINESS
RELATIONSHIPS (WHETHER FORMED BEFORE, ON OR AFTER THE DATE OF THIS AGREEMENT)
BETWEEN THE COMPANY OR ANY OF ITS AFFILIATES AND CUSTOMERS, CLIENTS, SUPPLIERS,
PARTNERS, MEMBERS OR INVESTORS OF THE COMPANY OR ITS AFFILIATES.

 


(III)           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT,
EXECUTIVE MAY, DIRECTLY OR INDIRECTLY OWN, SOLELY AS AN INVESTMENT, SECURITIES
OF ANY PERSON ENGAGED IN THE BUSINESS OF THE COMPANY OR ITS AFFILIATES WHICH ARE
PUBLICLY TRADED ON A NATIONAL OR REGIONAL STOCK EXCHANGE OR ON THE
OVER-THE-COUNTER MARKET IF EXECUTIVE (A) IS NOT A CONTROLLING PERSON OF, OR A

 

9

--------------------------------------------------------------------------------



 


MEMBER OF A GROUP WHICH CONTROLS, SUCH PERSON AND (B) DOES NOT, DIRECTLY OR
INDIRECTLY, OWN 5% OR MORE OF ANY CLASS OF SECURITIES OF SUCH PERSON.


 


(IV)          DURING THE RESTRICTED PERIOD, EXECUTIVE WILL NOT, WHETHER ON
EXECUTIVE’S OWN BEHALF OR ON BEHALF OF OR IN CONJUNCTION WITH ANY PERSON,
DIRECTLY OR INDIRECTLY:


 

(A)          SOLICIT OR ENCOURAGE ANY EMPLOYEE OF THE COMPANY OR ITS AFFILIATES
TO LEAVE THE EMPLOYMENT OF THE COMPANY OR ITS AFFILIATES; OR

 

(B)           HIRE ANY SUCH EMPLOYEE WHO WAS EMPLOYED BY THE COMPANY OR ITS
AFFILIATES AS OF THE DATE OF EXECUTIVE’S TERMINATION OF EMPLOYMENT WITH THE
COMPANY OR WHO LEFT THE EMPLOYMENT OF THE COMPANY OR ITS AFFILIATES COINCIDENT
WITH, OR WITHIN ONE YEAR PRIOR TO OR AFTER, THE TERMINATION OF EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY.

 


(V)           DURING THE RESTRICTED PERIOD, EXECUTIVE WILL NOT, DIRECTLY OR
INDIRECTLY, SOLICIT OR ENCOURAGE TO CEASE TO WORK WITH THE COMPANY OR ITS
AFFILIATES ANY CONSULTANT THEN UNDER CONTRACT WITH THE COMPANY OR ITS
AFFILIATES.


 


B.             IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT ALTHOUGH EXECUTIVE AND
THE COMPANY CONSIDER THE RESTRICTIONS CONTAINED IN THIS SECTION 9 TO BE
REASONABLE, IF A FINAL JUDICIAL DETERMINATION IS MADE BY A COURT OF COMPETENT
JURISDICTION THAT THE TIME OR TERRITORY OR ANY OTHER RESTRICTION CONTAINED IN
THIS AGREEMENT IS AN UNENFORCEABLE RESTRICTION AGAINST EXECUTIVE, THE PROVISIONS
OF THIS AGREEMENT SHALL NOT BE RENDERED VOID BUT SHALL BE DEEMED AMENDED TO
APPLY AS TO SUCH MAXIMUM TIME AND TERRITORY AND TO SUCH MAXIMUM EXTENT AS SUCH
COURT MAY JUDICIALLY DETERMINE OR INDICATE TO BE ENFORCEABLE.  ALTERNATIVELY, IF
ANY COURT OF COMPETENT JURISDICTION FINDS THAT ANY RESTRICTION CONTAINED IN THIS
AGREEMENT IS UNENFORCEABLE, AND SUCH RESTRICTION CANNOT BE AMENDED SO AS TO MAKE
IT ENFORCEABLE, SUCH FINDING SHALL NOT AFFECT THE ENFORCEABILITY OF ANY OF THE
OTHER RESTRICTIONS CONTAINED HEREIN.


 


10.           CONFIDENTIALITY AND NON-DISPARAGEMENT.


 


A.             CONFIDENTIALITY.


 


(I)             EXECUTIVE WILL NOT AT ANY TIME (WHETHER DURING OR AFTER
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY) (Y) RETAIN OR USE FOR THE BENEFIT,
PURPOSES OR ACCOUNT OF EXECUTIVE OR ANY OTHER PERSON, OR (Z) DISCLOSE, DIVULGE,
REVEAL, COMMUNICATE, SHARE, TRANSFER OR PROVIDE ACCESS TO ANY PERSON OUTSIDE THE
COMPANY OR ITS AFFILIATES (OTHER THAN ITS PROFESSIONAL ADVISERS WHO ARE BOUND BY
CONFIDENTIALITY OBLIGATIONS), ANY NON-PUBLIC, PROPRIETARY OR CONFIDENTIAL
INFORMATION — INCLUDING WITHOUT LIMITATION TRADE SECRETS, KNOW-HOW, RESEARCH AND
DEVELOPMENT, SOFTWARE, DATABASES, INVENTIONS, PROCESSES, FORMULAE, TECHNOLOGY,
DESIGNS AND OTHER INTELLECTUAL PROPERTY, INFORMATION CONCERNING FINANCES,
INVESTMENTS, PROFITS, PRICING, COSTS, PRODUCTS, SERVICES, VENDORS, CUSTOMERS,
CLIENTS, PARTNERS, INVESTORS, PERSONNEL, COMPENSATION, RECRUITING, TRAINING,
ADVERTISING, SALES, MARKETING, PROMOTIONS, GOVERNMENT AND REGULATORY ACTIVITIES
AND APPROVALS CONCERNING THE PAST, CURRENT OR FUTURE BUSINESS, ACTIVITIES AND
OPERATIONS OF THE COMPANY, ITS SUBSIDIARIES OR AFFILIATES AND/OR ANY THIRD PARTY
THAT HAS DISCLOSED OR PROVIDED ANY OF SAME TO THE COMPANY OR ITS AFFILIATES ON A
CONFIDENTIAL BASIS (“CONFIDENTIAL INFORMATION”) WITHOUT THE PRIOR WRITTEN
AUTHORIZATION OF THE BOARD.

 

10

--------------------------------------------------------------------------------


 


(II)            “CONFIDENTIAL INFORMATION” SHALL NOT INCLUDE ANY INFORMATION
THAT IS (A) GENERALLY KNOWN TO THE INDUSTRY OR THE PUBLIC OTHER THAN AS A RESULT
OF EXECUTIVE’S BREACH OF THIS COVENANT OR ANY BREACH OF OTHER CONFIDENTIALITY
OBLIGATIONS BY THIRD PARTIES; (B) MADE LEGITIMATELY AVAILABLE TO EXECUTIVE BY A
THIRD PARTY WITHOUT BREACH OF ANY CONFIDENTIALITY OBLIGATION; OR (C) REQUIRED BY
LAW TO BE DISCLOSED; PROVIDED, HOWEVER, THAT EXECUTIVE SHALL GIVE PROMPT WRITTEN
NOTICE TO THE COMPANY OF SUCH REQUIREMENT, DISCLOSE NO MORE INFORMATION THAN IS
SO REQUIRED, AND COOPERATE (AT THE COMPANY’S EXPENSE) WITH ANY ATTEMPTS BY THE
COMPANY TO OBTAIN A PROTECTIVE ORDER OR SIMILAR TREATMENT.


 


(III)           UPON TERMINATION OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY FOR
ANY REASON, EXECUTIVE SHALL: (X) CEASE AND NOT THEREAFTER COMMENCE USE OF ANY
CONFIDENTIAL INFORMATION OR INTELLECTUAL PROPERTY (INCLUDING WITHOUT LIMITATION,
ANY PATENT, INVENTION, COPYRIGHT, TRADE SECRET, TRADEMARK, TRADE NAME, LOGO,
DOMAIN NAME OR OTHER SOURCE INDICATOR) OWNED OR USED BY THE COMPANY, ITS
SUBSIDIARIES OR AFFILIATES; (Y) IMMEDIATELY DESTROY, DELETE, OR RETURN TO THE
COMPANY, AT THE COMPANY’S OPTION, ALL ORIGINALS AND COPIES IN ANY FORM OR MEDIUM
(INCLUDING MEMORANDA, BOOKS, PAPERS, PLANS, COMPUTER FILES, LETTERS AND OTHER
DATA) IN EXECUTIVE’S POSSESSION OR CONTROL (INCLUDING ANY OF THE FOREGOING
STORED OR LOCATED IN EXECUTIVE’S OFFICE, HOME, LAPTOP OR OTHER COMPUTER, WHETHER
OR NOT COMPANY PROPERTY) THAT CONTAIN CONFIDENTIAL INFORMATION OR OTHERWISE
RELATE TO THE BUSINESS OF THE COMPANY, ITS AFFILIATES AND SUBSIDIARIES, EXCEPT
THAT EXECUTIVE MAY RETAIN ONLY THOSE PORTIONS OF ANY PERSONAL NOTES, NOTEBOOKS
AND DIARIES THAT DO NOT CONTAIN ANY CONFIDENTIAL INFORMATION; AND (Z) NOTIFY AND
FULLY COOPERATE WITH THE COMPANY (AT THE COMPANY’S EXPENSE) REGARDING THE
DELIVERY OR DESTRUCTION OF ANY OTHER CONFIDENTIAL INFORMATION OF WHICH EXECUTIVE
IS OR BECOMES AWARE.


 


B.             NON-DISPARAGEMENT.


 


(I)            EXECUTIVE SHALL NOT AT ANY TIME MAKE ANY ORAL OR WRITTEN
STATEMENT ABOUT THE COMPANY, ITS AFFILIATES OR ITS SHAREHOLDERS, REGARDING ANY
OF THE FOREGOING’S FINANCIAL STATUS, BUSINESS, COMPLIANCE WITH LAWS, ETHICS,
SHAREHOLDERS, PARTNERS, PERSONNEL, DIRECTORS, OFFICERS, EMPLOYEES, CONSULTANTS,
AGENTS, SERVICES, BUSINESS METHODS OR OTHERWISE, WHICH IS INTENDED OR REASONABLY
LIKELY TO DISPARAGE ANY MEMBER OF THE PROTECTED GROUP, OR OTHERWISE DEGRADE ANY
MEMBER OF THE PROTECTED GROUP’S REPUTATION IN THE BUSINESS, INDUSTRY OR LEGAL
COMMUNITY IN WHICH ANY SUCH MEMBER OPERATES; PROVIDED THAT EXECUTIVE SHALL BE
PERMITTED TO (A) MAKE ANY STATEMENT THAT IS REQUIRED BY APPLICABLE SECURITIES OR
OTHER LAWS TO BE INCLUDED IN A FILING OR DISCLOSURE DOCUMENT, (B) ISSUE ANY
PRESS RELEASE OR PUBLIC STATEMENT REGARDING THE FACT OF A TERMINATION OF
EXECUTIVE’S EMPLOYMENT, (C) DEFEND HIMSELF AGAINST ANY STATEMENT MADE BY THE
COMPANY OR ITS AFFILIATES THAT IS INTENDED OR REASONABLY LIKELY TO DISPARAGE
EXECUTIVE OR OTHERWISE DEGRADE EXECUTIVE’S REPUTATION IN THE BUSINESS, INDUSTRY
OR LEGAL COMMUNITY IN WHICH EXECUTIVE OPERATES, ONLY IF EXECUTIVE REASONABLY
BELIEVES THAT THE STATEMENTS MADE IN SUCH DEFENSE ARE NOT FALSE STATEMENTS AND
(D) PROVIDE TRUTHFUL TESTIMONY IN ANY LEGAL PROCEEDING.


 


(II)           THE COMPANY AND ITS AFFILIATES SHALL NOT ISSUE ANY PRESS RELEASE
OR MAKE ANY PUBLIC STATEMENT ABOUT EXECUTIVE WHICH IS INTENDED OR REASONABLY
LIKELY TO DISPARAGE EXECUTIVE, OR OTHERWISE DEGRADE EXECUTIVE’S REPUTATION IN
THE BUSINESS OR INDUSTRY IN WHICH EXECUTIVE OPERATES; PROVIDED THAT THE COMPANY
AND ITS AFFILIATES SHALL BE PERMITTED TO (A) MAKE ANY STATEMENT THAT IS REQUIRED
BY APPLICABLE SECURITIES OR OTHER LAWS TO BE INCLUDED IN A FILING OR DISCLOSURE
DOCUMENT, (B) ISSUE ANY PRESS RELEASE OR PUBLIC STATEMENT REGARDING THE FACT OF
A

 

11

--------------------------------------------------------------------------------



 


TERMINATION OF EXECUTIVE’S EMPLOYMENT, (C) DEFEND ITSELF AGAINST ANY STATEMENT
MADE BY EXECUTIVE THAT IS INTENDED OR REASONABLY LIKELY TO DISPARAGE ANY MEMBER
OF THE PROTECTED GROUP OR OTHERWISE DEGRADE ANY MEMBER OF THE PROTECTED GROUP’S
REPUTATION IN THE BUSINESS, INDUSTRY OR LEGAL COMMUNITY IN WHICH SUCH MEMBER OF
THE PROTECTED GROUP OPERATES, ONLY IF THE COMPANY OR ITS AFFILIATE REASONABLY
BELIEVES THAT THE STATEMENTS MADE IN SUCH DEFENSE ARE NOT FALSE STATEMENTS AND
(D) PROVIDE TRUTHFUL TESTIMONY IN ANY LEGAL PROCEEDING.


 


C.             SURVIVAL.  THE PROVISIONS OF THIS SECTION 10 SHALL SURVIVE THE
TERMINATION OF EXECUTIVE’S EMPLOYMENT FOR ANY REASON.


 


11.           SPECIFIC PERFORMANCE.  EXECUTIVE ACKNOWLEDGES AND AGREES THAT THE
COMPANY’S REMEDIES AT LAW FOR A BREACH OR THREATENED BREACH OF ANY OF THE
PROVISIONS OF SECTION 9 OR SECTION 10 WOULD BE INADEQUATE AND THE COMPANY WOULD
SUFFER IRREPARABLE DAMAGES AS A RESULT OF SUCH BREACH OR THREATENED BREACH.  IN
RECOGNITION OF THIS FACT, EXECUTIVE AGREES THAT, IN THE EVENT OF SUCH A BREACH
OR THREATENED BREACH, IN ADDITION TO ANY REMEDIES AT LAW, THE COMPANY, WITHOUT
POSTING ANY BOND, SHALL BE ENTITLED TO CEASE MAKING ANY PAYMENTS OR PROVIDING
ANY BENEFIT OTHERWISE REQUIRED BY THIS AGREEMENT AND OBTAIN EQUITABLE RELIEF IN
THE FORM OF SPECIFIC PERFORMANCE, TEMPORARY RESTRAINING ORDER, TEMPORARY OR
PERMANENT INJUNCTION OR ANY OTHER EQUITABLE REMEDY WHICH MAY THEN BE AVAILABLE.


 


12.           MISCELLANEOUS.


 


A.             GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES THEREOF.


 


B.             ENTIRE AGREEMENT/AMENDMENTS.  THIS AGREEMENT CONTAINS THE ENTIRE
UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE EMPLOYMENT OF EXECUTIVE BY THE
COMPANY.  THERE ARE NO RESTRICTIONS, AGREEMENTS, PROMISES, WARRANTIES, COVENANTS
OR UNDERTAKINGS BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREIN
OTHER THAN THOSE EXPRESSLY SET FORTH HEREIN.  THIS AGREEMENT MAY NOT BE ALTERED,
MODIFIED, OR AMENDED EXCEPT BY WRITTEN INSTRUMENT SIGNED BY THE PARTIES HERETO.


 


C.             NO WAIVER.  THE FAILURE OF A PARTY TO INSIST UPON STRICT
ADHERENCE TO ANY TERM OF THIS AGREEMENT ON ANY OCCASION SHALL NOT BE CONSIDERED
A WAIVER OF SUCH PARTY’S RIGHTS OR DEPRIVE SUCH PARTY OF THE RIGHT THEREAFTER TO
INSIST UPON STRICT ADHERENCE TO THAT TERM OR ANY OTHER TERM OF THIS AGREEMENT.


 


D.             SEVERABILITY.  IN THE EVENT THAT ANY ONE OR MORE OF THE
PROVISIONS OF THIS AGREEMENT SHALL BE OR BECOME INVALID, ILLEGAL OR
UNENFORCEABLE IN ANY RESPECT, THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE
REMAINING PROVISIONS OF THIS AGREEMENT SHALL NOT BE AFFECTED THEREBY.


 


E.             ASSIGNMENT.  THIS AGREEMENT, AND ALL OF EXECUTIVE’S RIGHTS AND
DUTIES HEREUNDER, SHALL NOT BE ASSIGNABLE OR DELEGABLE BY EXECUTIVE.  ANY
PURPORTED ASSIGNMENT OR DELEGATION BY EXECUTIVE IN VIOLATION OF THE FOREGOING
SHALL BE NULL AND VOID AB INITIO AND OF NO FORCE AND EFFECT.  THIS AGREEMENT MAY
BE ASSIGNED BY THE COMPANY TO A PERSON OR ENTITY WHICH

 

12

--------------------------------------------------------------------------------



 


IS AN AFFILIATE AND SHALL BE ASSIGNED TO A SUCCESSOR IN INTEREST TO
SUBSTANTIALLY ALL OF THE BUSINESS OPERATIONS OF THE COMPANY WHICH ASSUMES IN
WRITING, OR BY OPERATION OF LAW, THE OBLIGATIONS OF THE COMPANY HEREUNDER.  UPON
SUCH ASSIGNMENT, THE RIGHTS AND OBLIGATIONS OF THE COMPANY HEREUNDER SHALL
BECOME THE RIGHTS AND OBLIGATIONS OF SUCH AFFILIATE OR SUCCESSOR PERSON OR
ENTITY; PROVIDED, HOWEVER, THAT, UNLESS EXECUTIVE CONSENTS TO SUCH ASSIGNMENT
(WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD), THE COMPANY SHALL REMAIN
SECONDARILY LIABLE FOR ANY OBLIGATIONS HEREUNDER.  FAILURE OF THE COMPANY TO
OBTAIN SUCH ASSUMPTION SUBSTANTIALLY SIMULTANEOUS WITH THE OCCURRENCE OF SUCH
SUCCESSION SHALL BE A BREACH OF THE AGREEMENT AND SHALL ENTITLE EXECUTIVE TO
TERMINATE EMPLOYMENT WITH THE COMPANY FOR GOOD REASON AND EXECUTIVE’S RIGHTS AND
OBLIGATIONS SHALL BE DETERMINED IN ACCORDANCE WITH SECTION 8(C)(III), EXCEPT
THAT FOR PURPOSES OF IMPLEMENTING THE FOREGOING, THE DATE ON WHICH ANY SUCH
SUCCESSION BECOMES EFFECTIVE SHALL BE DEEMED THE DATE OF TERMINATION.  AS USED
IN THE AGREEMENT, COMPANY SHALL MEAN THE COMPANY AS HEREIN BEFORE DEFINED AND
ANY SUCCESSOR TO ITS BUSINESS AND/OR ASSETS AS AFORESAID WHICH EXECUTES AND
DELIVERS THE AGREEMENT PROVIDED FOR IN THIS SECTION OR WHICH OTHERWISE BECOMES
BOUND BY ALL THE TERMS AND PROVISIONS OF THIS AGREEMENT BY OPERATION OF LAW.


 


F.              NO SET-OFF; NO DUTY TO MITIGATE.  THE COMPANY’S OBLIGATION TO
PAY EXECUTIVE THE AMOUNTS PROVIDED AND TO MAKE THE ARRANGEMENTS PROVIDED
HEREUNDER SHALL NOT BE SUBJECT TO SET-OFF, COUNTERCLAIM OR RECOUPMENT OF AMOUNTS
OWED BY EXECUTIVE TO THE COMPANY OR ITS AFFILIATES.  IN NO EVENT SHALL EXECUTIVE
BE OBLIGATED TO SEEK OTHER EMPLOYMENT OR TAKE ANY OTHER ACTION BY WAY OF
MITIGATION OF THE AMOUNTS PAYABLE TO EXECUTIVE UNDER ANY OF THE PROVISIONS OF
THIS AGREEMENT OR OTHERWISE, NOR SHALL THE AMOUNT OF ANY PAYMENT OR BENEFITS
PROVIDED HEREUNDER BE REDUCED BY ANY COMPENSATION EARNED BY EXECUTIVE AS A
RESULT OF EMPLOYMENT BY ANOTHER EMPLOYER EXCEPT AS PROVIDED IN
SECTION 8(C)(III).


 


G.             SUCCESSORS; BINDING AGREEMENT.  THIS AGREEMENT SHALL INURE TO THE
BENEFIT OF AND BE BINDING UPON PERSONAL OR LEGAL REPRESENTATIVES, EXECUTORS,
ADMINISTRATORS, SUCCESSORS, HEIRS, DISTRIBUTEES, DEVISEES AND LEGATEES.


 


H.             CODE SECTION 409A.  NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO
THE CONTRARY, IF ANY AMOUNT OR BENEFIT THAT WOULD CONSTITUTE NON-EXEMPT
“DEFERRED COMPENSATION” FOR PURPOSES OF SECTION 409A OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED (THE “CODE”) WOULD OTHERWISE BE PAYABLE OR
DISTRIBUTABLE UNDER THIS AGREEMENT BY REASON OF EXECUTIVE’S SEPARATION FROM
SERVICE DURING A PERIOD IN WHICH HE IS A SPECIFIED EMPLOYEE (AS DEFINED BELOW),
THEN, SUBJECT TO ANY PERMISSIBLE ACCELERATION OF PAYMENT BY THE COMPANY UNDER
TREAS. REG. SECTION 1.409A-3(J)(4)(II) (DOMESTIC RELATIONS ORDER),
(J)(4)(III) (CONFLICTS OF INTEREST), OR (J)(4)(VI) (PAYMENT OF EMPLOYMENT
TAXES):

 


(I)             IF THE PAYMENT OR DISTRIBUTION IS PAYABLE IN A LUMP SUM,
EXECUTIVE’S RIGHT TO RECEIVE PAYMENT OR DISTRIBUTION OF SUCH NON-EXEMPT DEFERRED
COMPENSATION WILL BE DELAYED UNTIL THE EARLIER OF EXECUTIVE’S DEATH OR THE FIRST
DAY OF THE SEVENTH MONTH FOLLOWING EXECUTIVE’S SEPARATION FROM SERVICE; AND

 


(II)            IF THE PAYMENT OR DISTRIBUTION IS PAYABLE OVER TIME, THE AMOUNT
OF SUCH NON-EXEMPT DEFERRED COMPENSATION THAT WOULD OTHERWISE BE PAYABLE DURING
THE SIX-MONTH PERIOD IMMEDIATELY FOLLOWING EXECUTIVE’S SEPARATION FROM SERVICE
WILL BE ACCUMULATED AND EXECUTIVE’S RIGHT TO RECEIVE PAYMENT OR DISTRIBUTION OF
SUCH ACCUMULATED AMOUNT WILL BE DELAYED UNTIL THE

 

13

--------------------------------------------------------------------------------


 


EARLIER OF EXECUTIVE’S DEATH OR THE FIRST DAY OF THE SEVENTH MONTH FOLLOWING
EXECUTIVE’S SEPARATION FROM SERVICE, WHEREUPON THE ACCUMULATED AMOUNT WILL BE
PAID OR DISTRIBUTED TO EXECUTIVE AND THE NORMAL PAYMENT OR DISTRIBUTION SCHEDULE
FOR ANY REMAINING PAYMENTS OR DISTRIBUTIONS WILL RESUME.

 

For purposes of this Agreement, the term “Specified Employee” has the meaning
given such term in Code Section 409A and the final regulations thereunder
(“Final 409A Regulations”), provided, however, that, as permitted in the Final
409A Regulations, the Company’s Specified Employees and its application of the
six-month delay rule of Code Section 409A(a)(2)(B)(i) shall be determined in
accordance with rules adopted by the Board of Directors or a committee thereof,
which shall be applied consistently with respect to all nonqualified deferred
compensation arrangements of the Company, including this Agreement.

 


I.              NOTICE.  FOR THE PURPOSE OF THIS AGREEMENT, NOTICES AND ALL
OTHER COMMUNICATIONS PROVIDED FOR IN THE AGREEMENT SHALL BE IN WRITING AND SHALL
BE DEEMED TO HAVE BEEN DULY GIVEN WHEN DELIVERED BY HAND OR OVERNIGHT COURIER OR
THREE DAYS AFTER IT HAS BEEN MAILED BY UNITED STATES REGISTERED MAIL, RETURN
RECEIPT REQUESTED, POSTAGE PREPAID, ADDRESSED TO THE RESPECTIVE ADDRESSES SET
FORTH BELOW IN THIS AGREEMENT, OR TO SUCH OTHER ADDRESS AS EITHER PARTY MAY HAVE
FURNISHED TO THE OTHER IN WRITING IN ACCORDANCE HEREWITH, EXCEPT THAT NOTICE OF
CHANGE OF ADDRESS SHALL BE EFFECTIVE ONLY UPON RECEIPT.


 

If to the Company:

 

150 Interstate North Parkway

Atlanta, Georgia 30339

 

Attention: Chief Executive Officer

Copy to: General Counsel

 

If to Executive:

 

To the most recent address of Executive set forth in the personnel records of
the Company.

 


J.              EXECUTIVE REPRESENTATION.  EXECUTIVE HEREBY REPRESENTS TO THE
COMPANY THAT THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY EXECUTIVE AND THE
COMPANY AND THE PERFORMANCE BY EXECUTIVE OF EXECUTIVE’S DUTIES HEREUNDER SHALL
NOT CONSTITUTE A BREACH OF, OR OTHERWISE CONTRAVENE, THE TERMS OF ANY EMPLOYMENT
AGREEMENT OR OTHER AGREEMENT OR POLICY TO WHICH EXECUTIVE IS A PARTY OR
OTHERWISE BOUND.


 


K.             PRIOR AGREEMENTS.  THIS AGREEMENT SUPERCEDES ALL PRIOR AGREEMENTS
AND UNDERSTANDINGS (INCLUDING VERBAL AGREEMENTS) BETWEEN EXECUTIVE AND THE
COMPANY AND/OR ITS AFFILIATES REGARDING THE TERMS AND CONDITIONS OF EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY AND/OR ITS AFFILIATES (OTHER THAN THE SERP AND THE
RIGHTS OF EXECUTIVE UNDER SUCH PLAN SHALL NOT BE EFFECTED OR LIMITED BY THIS
AGREEMENT).

 

14

--------------------------------------------------------------------------------


 


L.              COOPERATION.  EXECUTIVE SHALL PROVIDE EXECUTIVE’S REASONABLE
COOPERATION IN CONNECTION WITH ANY ACTION OR PROCEEDING (OR ANY APPEAL FROM ANY
ACTION OR PROCEEDING) WHICH RELATES TO EVENTS OCCURRING DURING EXECUTIVE’S
EMPLOYMENT HEREUNDER.  THIS PROVISION SHALL SURVIVE ANY TERMINATION OF THIS
AGREEMENT.  THE COMPANY SHALL REIMBURSE EXECUTIVE FOR ANY REASONABLE
OUT-OF-POCKET EXPENSES INCURRED IN CONNECTION WITH EXECUTIVE’S PERFORMANCE OF
OBLIGATIONS UNDER THIS SECTION 12(L) AT THE REQUEST OF THE COMPANY AND,
FOLLOWING EXECUTIVE’S TERMINATION OF EMPLOYMENT HEREUNDER, THE COMPANY SHALL PAY
EXECUTIVE A FEE AT AN HOURLY RATE OF $300 FOR EXECUTIVE’S PERFORMANCE OF
OBLIGATIONS UNDER THIS SECTION 12(L) AT THE REQUEST OF THE COMPANY; PROVIDED
THAT (I) EXECUTIVE IS NOT RECEIVING ANY PAYMENTS PURSUANT TO SECTION 8(C) OF
THIS AGREEMENT AT THE TIME OF EXECUTIVE’S PERFORMANCE OF SUCH OBLIGATIONS AND
(II) EXECUTIVE’S COOPERATION IS NOT IN CONNECTION WITH ANY ACTION, SUIT OR
PROCEEDING IN RESPECT OF WHICH THE COMPANY IS PROVIDING OR HAS PROVIDED ANY
PAYMENTS PURSUANT TO SECTION 12(N) OF THIS AGREEMENT.  IF EXECUTIVE IS ENTITLED
TO BE PAID OR REIMBURSED FOR ANY EXPENSES UNDER THIS SECTION 12(L), THE AMOUNT
REIMBURSABLE IN ANY ONE CALENDAR YEAR SHALL NOT AFFECT THE AMOUNT REIMBURSABLE
IN ANY OTHER CALENDAR YEAR, AND THE REIMBURSEMENT OF AN ELIGIBLE EXPENSE MUST BE
MADE NO LATER THAN DECEMBER 31 OF THE YEAR AFTER THE YEAR IN WHICH THE EXPENSE
WAS INCURRED.  EXECUTIVE’S RIGHTS TO PAYMENT OR REIMBURSEMENT OF EXPENSES
PURSUANT TO THIS SECTION 12(L) SHALL EXPIRE AT THE END OF 15 YEARS AFTER THE
DATE OF TERMINATION OF EXECUTIVE’S EMPLOYMENT AND SHALL NOT BE SUBJECT TO
LIQUIDATION OR EXCHANGE FOR ANOTHER BENEFIT.


 


M.            WITHHOLDING TAXES.  THE COMPANY MAY WITHHOLD FROM ANY AMOUNTS
PAYABLE UNDER THIS AGREEMENT SUCH FEDERAL, STATE AND LOCAL TAXES AS MAY BE
REQUIRED TO BE WITHHELD PURSUANT TO ANY APPLICABLE LAW OR REGULATION.


 


N.             INDEMNIFICATION.  IN THE EVENT EXECUTIVE IS MADE A PARTY TO ANY
THREATENED OR PENDING ACTION, SUIT, OR PROCEEDING, WHETHER CIVIL, CRIMINAL,
ADMINISTRATIVE, OR INVESTIGATIVE, BY REASON OF THE FACT THAT EXECUTIVE IS OR WAS
PERFORMING SERVICES UNDER THIS AGREEMENT OR AS AN EMPLOYEE, OFFICER OR DIRECTOR
OF THE COMPANY, THEN, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
COMPANY SHALL INDEMNIFY EXECUTIVE AGAINST ALL EXPENSES (INCLUDING REASONABLE
ATTORNEYS’ FEES), JUDGMENTS, FINES, AND AMOUNTS PAID IN SETTLEMENT, AS ACTUALLY
AND REASONABLY INCURRED BY EXECUTIVE IN CONNECTION THEREWITH.  SUCH
INDEMNIFICATION SHALL CONTINUE AS TO EXECUTIVE EVEN IF EXECUTIVE HAS CEASED TO
BE AN EMPLOYEE, OFFICER OR DIRECTOR OF THE COMPANY AND SHALL INURE TO THE
BENEFIT OF EXECUTIVE’S HEIRS AND ESTATE.  IN THE EVENT THAT BOTH EXECUTIVE AND
THE COMPANY ARE MADE A PARTY TO THE SAME THIRD-PARTY ACTION, COMPLAINT, SUIT, OR
PROCEEDING, THE COMPANY WILL ENGAGE COMPETENT LEGAL REPRESENTATION, AND
EXECUTIVE AGREES TO USE THE SAME REPRESENTATION AT THE COMPANY’S EXPENSE;
PROVIDED THAT IF COUNSEL SELECTED BY THE COMPANY SHALL HAVE A CONFLICT OF
INTEREST THAT PREVENTS SUCH COUNSEL FROM REPRESENTING EXECUTIVE, EXECUTIVE MAY
ENGAGE SEPARATE COUNSEL AND THE COMPANY SHALL PAY ALL REASONABLE ATTORNEYS’ FEES
OF SUCH SEPARATE COUNSEL.  IN ADDITION, THE COMPANY AGREES TO CONTINUE AND
MAINTAIN A DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE POLICY COVERING
EXECUTIVE BOTH DURING AND, WHILE POTENTIAL LIABILITY EXISTS, AFTER THE
EMPLOYMENT TERM THAT IS NO LESS FAVORABLE THAN THE POLICY COVERING OTHER
DIRECTORS AND SENIOR OFFICERS OF THE COMPANY.


 


O.             LEGAL FEES.  IN THE EVENT OF ANY DISPUTE WITH RESPECT TO THIS
AGREEMENT WHICH RESULTS IN A LAWSUIT, ARBITRATION OR OTHER DISPUTE RESOLUTION,
THE PERSON HEARING SUCH DISPUTE SHALL BE ENTITLED TO AWARD REASONABLE ATTORNEYS’
FEES AND OTHER COSTS AND EXPENSES INCURRED IN CONNECTION WITH SUCH DISPUTE TO
THE PARTY WHICH PREVAILS IN SUBSTANTIALLY ALL MATERIAL RESPECTS ON

 

15

--------------------------------------------------------------------------------


 


THE ISSUES PRESENTED FOR RESOLUTION, AS DETERMINED BY THE PERSON HEARING SUCH
DISPUTE.  IF EXECUTIVE IS AWARDED THE RIGHT TO RECOVER ATTORNEYS’ FEES OR OTHER
COSTS AND EXPENSES HEREUNDER, THE REIMBURSEMENT OF AN ELIGIBLE EXPENSE MUST BE
MADE NO LATER THAN MARCH 15 OF THE YEAR AFTER THE YEAR IN WHICH THE PREVAILING
PARTY’S RIGHTS ARE ESTABLISHED.  EXECUTIVE’S RIGHTS PURSUANT TO THIS
SECTION 12(O) SHALL EXPIRE AT THE END OF 15 YEARS AFTER THE DATE OF TERMINATION
OF EXECUTIVE’S EMPLOYMENT AND SHALL NOT BE SUBJECT TO LIQUIDATION OR EXCHANGE
FOR ANOTHER BENEFIT.


 


P.             ARBITRATION.  ANY DISPUTE OR CONTROVERSY ARISING UNDER OR IN
CONNECTION WITH THIS AGREEMENT, OTHER THAN INJUNCTIVE RELIEF UNDER SECTION 11
HEREOF OR DAMAGES FOR BREACH OF SECTION 9 OR 10, SHALL BE SETTLED EXCLUSIVELY BY
ARBITRATION, CONDUCTED BEFORE A SINGLE ARBITRATOR IN ATLANTA, GEORGIA IN
ACCORDANCE WITH THE NATIONAL RULES FOR THE RESOLUTION OF EMPLOYMENT DISPUTES OF
THE AMERICAN ARBITRATION ASSOCIATION THEN IN EFFECT.  THE DECISION OF THE
ARBITRATOR WILL BE FINAL AND BINDING UPON THE PARTIES HERETO.  JUDGMENT MAY BE
ENTERED ON THE ARBITRATOR’S AWARD IN ANY COURT HAVING JURISDICTION.


 


Q.             COUNTERPARTS.  THIS AGREEMENT MAY BE SIGNED IN COUNTERPARTS, EACH
OF WHICH SHALL BE AN ORIGINAL, WITH THE SAME EFFECT AS IF THE SIGNATURES THERETO
AND HERETO WERE UPON THE SAME INSTRUMENT.


 


13.           AUTHORITY.  THIS AGREEMENT HAS BEEN DULY APPROVED AND AUTHORIZED
BY ALL NECESSARY ACTION OF THE COMPANY.


 

(signatures on following page)

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

SUPERIOR ESSEX INC.

 

EXECUTIVE

 

 

 

 

 

 

/s/ Stephen M. Carter

 

/s/ Justin F. Deedy, Jr.

By:

Stephen M. Carter

 

Justin F. Deedy, Jr.

 

Chief Executive Officer

 

 

 

17

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PERMITTED ACTIVITIES

 

Vital Solutions, Inc.

Privately held Collection Agency

Minority owner and Director

 

Premier Copy, Inc.

Privately held wholesale copying and fulfillment business

Minority owner, Director and Secretary

 

Envelopes and Forms, Inc.

Privately held printing business

Director and Secretary

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

SPECIAL RESTRICTED STOCK GRANT

 

1.               On April 1, 2008, the Company shall grant Executive shares of
Company restricted common stock (the “Restricted Shares”), granted pursuant to,
and subject to, the terms and conditions of the Superior Essex Inc. Amended and
Restated 2005 Incentive Plan (the “2005 Plan”).

 

2.               The Restricted Shares shall have a Fair Market Value (as
defined in the 2005 Plan) of $116,000, as of the close of business on April 1,
2008, rounded to the nearest whole share.

 

3.               The Restricted Shares will vest and become non-forfeitable on
the earliest to occur of the following:

 

a.               25% on January 1, 2009 and on each anniversary thereof through
January 1, 2012, or

 

b.              as to all of the Restricted Shares, the occurrence of a Change
in Control, or

 

c.               as to all of the Restricted Shares, termination of Executive’s
employment due to death or Disability, or

 

d.              As to all of the Restricted Shares, termination of Executive’s
employment without Cause or by the Executive with Good Reason, or

 

e.               If Executive resigns for any other reason after January 1,
2009, a portion of the Restricted Shares vest, determined by (i) multiplying the
number of Restricted Shares unvested as of January 2, 2009, by a fraction, the
numerator of which is the number of months elapsed since January 1, 2009, and
the denominator of which is 36, and (ii) subtracting the number of shares
otherwise vested between January 2, 2009 and the date of termination.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

PERQUISITES

 

(1)                                The Company shall provide a car allowance to
Executive in the amount of $1,200 per month (which is intended to be inclusive
of any income taxes owed by Executive as a result of all or any portion of this
allowance being determined to be compensation to Executive and Executive will
not receive additional compensation to reimburse Executive for taxes with
respect to the allowance).  Executive shall be responsible for all costs of
operating and maintaining the vehicle, including insurance, title, taxes and
fuel.  Subject to compliance with the Company’s policies, the Company will
reimburse or pay deductible business expenses related to the use of the vehicle,
subject to Company policies, such as parking fees and fuel for business mileage.

 

(2)                                The Company shall reimburse Executive, in
accordance with the Company’s telecommunications policy, for the
telecommunications and computing costs to provide Executive with an effective
office capability at home and while traveling.

 

(3)                                The Company agrees to pay the first $7,500 of
reasonable expenses incurred by Executive per year for financial planning and
counseling in accordance with the Company’s policy.  Any expenses in excess of
$7,500 per year shall be borne by Executive.

 

(4)                                The Company shall pay the premium for
Executive’s disability insurance consistent with past practice.

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

RELEASE

 

In exchange for a portion of the benefits described in the attached Amended and
Restated Employment Agreement dated as of March 19, 2008 (the “Agreement”), to
which I agree I am not otherwise entitled, I hereby release Superior Essex Inc.
(the “Company”), its respective affiliates, subsidiaries, predecessors,
successors, assigns, officers, directors, employees, agents, stockholders,
attorneys, and insurers, past, present and future (the “Released Parties”) from
any and all claims of any kind which I now have or may have against the Released
Parties, whether known or unknown to me, by reason of facts which have occurred
on or prior to the date that I have signed this Release in connection with, or
in any way related to or arising out of, my employment or termination of
employment with the Company; provided that such released claims shall not
include any claims to enforce my rights (i) under, or with respect to, the
Agreement, (ii) to indemnification provided at law or pursuant to the Company’s
(or an affiliate’s) By-Laws or insurance or to directors’ and officers’
liability or employment practices insurance coverage, (iii) under COBRA or my
vested rights under benefit or incentive plans; or (iv) as a stockholder. 
Notwithstanding the generality of the preceding sentence, such released claims
include, without limitation, any and all claims under federal, state or local
laws pertaining to employment, including the Age Discrimination in Employment
Act, Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.
Section 2000e et seq., the Fair Labor Standards Act, as amended, 29 U.S.C.
Section 201 et seq., the Americans with Disabilities Act, as amended, 42 U.S.C.
Section 12101 et seq., the Reconstruction Era Civil Rights Act, as amended, 42
U.S.C. Section 1981 et seq., the Rehabilitation Act of 1973, as amended, 29
U.S.C. Section 701 et seq., the Family and Medical Leave Act of 1992, 29 U.S.C.
Section 2601 et seq., and any and all state or local laws regarding employment
discrimination and/or federal, state or local laws of any type or description
regarding employment, including, but not limited to, any claims arising from or
derivative of my employment with the Company, as well as any and all claims
under state contract or tort law or otherwise.

 

I hereby represent that I have not filed any action, complaint, charge,
grievance or arbitration against the Company or the Released Parties.

 

I understand and agree that I must forever continue to keep confidential all
proprietary or confidential information which I learned while employed by the
Company, whether oral or written and as defined in the Agreement (“Confidential
Information”) and shall not make use of any such Confidential Information on my
own behalf or on behalf of any other person or entity, except as specifically
authorized by the Agreement.

 

I expressly understand and agree that the Company’s obligations under this
Release and the Agreement are in lieu of any and all other amounts to which I
might be, am now or may become entitled to receive from any of the Released
Parties upon any claim whatsoever.

 

I understand that I must not disclose the terms of this Release and the
Agreement to anyone other than my immediate family, financial advisors (if any)
and legal counsel and that I must immediately inform my immediate family,
financial advisors (if any) and legal counsel that they are prohibited from
disclosing the terms of this Release and the Agreement.

 

--------------------------------------------------------------------------------


 

It is understood that I will not be in breach of the nondisclosure provisions of
this Release if I am required to disclose information pursuant to a valid
subpoena or court order, provided that I notify the Company (to the attention of
the General Counsel of the Company) as soon as practicable, but prior to the
time in which I am required to disclose information, that I have received the
subpoena or court order which may require me to disclose information protected
by this Release.  Notwithstanding the foregoing, I also may disclose the terms
of this Release to government taxing authorities and/or the SEC.

 

I agree that any violation or breach by me of my nondisclosure obligations,
without limiting the Company’s remedies, shall give rise on the part of the
Company to a claim for relief to recover from me, before a court of competent
jurisdiction, any and all amounts previously paid to or on behalf of me by the
Company pursuant to Section 8 of the Agreement, but shall not release me from
the performance of my obligations under this Release.

 

I will not apply for or otherwise seek employment with the Released Parties
without their written consent.

 

I have read this Release carefully, acknowledge that I have been given at least
21 days to consider all of its terms, and have been advised to consult with an
attorney and any other advisors of my choice prior to executing this Release,
and I fully understand that by signing below I am voluntarily giving up any
right which I may have to sue or bring any other claims against the Released
Parties, including any rights and claims under the Age Discrimination in
Employment Act.  I also understand that I have a period of 7 days after signing
this Release within which to revoke my agreement, and that neither the Company
nor any other person is obligated to provide any benefits to me pursuant to the
Agreement until 8 days have passed since my signing of this Release without my
signature having been revoked.  I understand that any revocation of this Release
must be received by the General Counsel of the Company within the seven-day
revocation period.  Finally, I have not been forced or pressured in any manner
whatsoever to sign this Release, and I agree to all of its terms voluntarily.  I
represent and acknowledge that no representation, statement, promise,
inducement, threat or suggestion has been made by any of the Released Parties or
by any other individual to influence me to sign this Release, except such
statements as are expressly set forth herein or in the Agreement.

 

This Release is final and binding and may not be changed or modified.

 

 

 

 

 

DATE

 

Justin F. Deedy, Jr.

 

 

2

--------------------------------------------------------------------------------